IN THE COURT OF APPEALS OF TENNESSEE
                    MIDDLE SECTION AT NASHVILLE


FREDRICKA A. STEINER,

       Plaintiff/Appellant,
                                                 )
                                                 )
                                                 )
                                                      Davidson Circuit
                                                      No. 94C-2468
                                                                          FILED
                                                 )                        December 30, 1997
VS.                                              )
                                                 )
                                                                          Cecil W. Crowson
THE PARMAN CORPORATION,                          )
                                                                         Appellate Court Clerk
                                                 )    Appeal No.
       Defendants/Appellees,                     )    01A01-9705-CV-00233




                                      ORDER

       The plaintiff-appellant has filed a respectful petition to rehear which has been duly

considered and is hereby respectfully denied.



       ENTER ________________


                                                ___________________________________
                                                HENRY F. TODD
                                                PRESIDING JUDGE, MIDDLE SECTION



                                                ___________________________________
                                                BEN H. CANTRELL, JUDGE



                                                ___________________________________
                                                WALTER W. BUSSART, JUDGE